Citation Nr: 1616819	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1983 to January 1990, and from September 1990 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the Veteran's application to reopen a claim of entitlement to service connection for a left ankle condition.

An April 2015 Board decision granted the request to reopen the claim, and remanded the claim for further development.

A July 2015 rating decision denied the reopened claim on the merits.

The Board notes that the April 2015 Board decision also remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), which claim was subsequently granted by a December 2015 rating decision.  Therefore, as the claim has been granted in full, there remains no issue in dispute for appellate review.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to service connection for a left ankle condition.  He asserts that it was caused by his parachuting activities in service and by long marches.

The Board notes as an initial matter that the Veteran has never alleged that he injured his left ankle in combat.  See generally 38 U.S.C.A. § 1154(b) (2015).

Most recently, in April 2015, the Board granted the Veteran's application to reopen the claim, and remanded the claim so that he could be afforded a VA examination.

Subsequently, a June 2015 VA examination was performed.  The VA examiner opined that it is less likely than not that the Veteran's left ankle condition is related to his active service, reasoning "there is no documentation of chronic left ankle condition on active duty."  

Unfortunately, in light of the Court's holding in Buchanan, the Board finds the VA examiner's rationale inadequate because it simply cites to a lack of medical documentation from service, without more.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  

Also, the Board notes that a March 2003 QTC examination performed at Camp Lejeune Medical Evaluation Facility during the Veteran's active service does in fact reflect complaints of ankle pain due to long runs or marches.  See service treatment records, received April 2013 at p.4 of 73.  The Board adds that because the Veteran's service records show he is the recipient of, among several decorations, the Marine Corps Parachutist Insignia, and because his DD Form 214 reflects that his occupational specialties included 17 years as a parachutist, the VA examiner should have addressed in greater detail whether the Veteran's left ankle condition, even if not due to any acute ankle injury in service, may have been caused by wear and tear due to performing multiple parachute jumps in service over the course of 17 years.  

Therefore, in light of the above, the Board will remand this matter to obtain an addendum opinion from the June 2015 VA examiner to clarify whether the Veteran's left ankle condition is related to his active service, and to include a more detailed rationale that addresses any possible wear and tear due to 17 years of parachuting in service, and beyond generally citing a lack of medical evidence during service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who prepared the June 2015 VA examination report involving the Veteran's left ankle condition to review the claims file, including a copy of this remand, and to clarify whether it is "at least as likely as not" that the Veteran's left ankle condition is related to his active service, including his credible reported history of multiple parachute jumps in service over the course of 17 years as a parachutist, and of long marches in service.

Please ask the June 2015 VA examiner to specifically address whether the Veteran's left ankle condition may have been caused by any sort of wear and tear per se of the Veteran's left ankle in service due to multiple jumps over the course of his 17 years as a parachutist in service.

Also, please direct the VA examiner's attention to the March 2003 QTC examination performed at Camp Lejeune Medical Evaluation Facility during the Veteran's active service reflecting complaints of ankle pain due to long runs or marches.

Also, please emphasize to the VA examiner that a mere citation to a lack of medical documentation in the service treatment records, without any further explanation or rationale, is not an adequate opinion per the Court's holding in Buchanan.

If the same VA examiner who provided the June 2015 VA examination report is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

